Order, Order, Supreme Court, New York County (Carol Huff, J.), entered on or about July 19, 1996, which, inter alia, granted plaintiffs motion for summary judgment as against defendant Hoffman for the unpaid balance on a promissory note executed by defendant partnership Blottner, Derrico & Hoffman, as borrower, and defendants Hoffman and Derrico as comakers, and denied defendant Hoffman’s cross motion to dismiss the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted on the ground that the Specific Release executed by plaintiff, pursuant to a stipulation of settlement wherein defendant Derrico and others agreed to pay plaintiff $35,000 to be applied to defendants’ principal indebtedness, expressly reserved plaintiffs rights as against defendant Hoffman, who irrespective of his status as a partner, was jointly and severally liable in his separate capacity as a comaker of the note (see, North Fork Bank & Trust Co. v Thomason Indus. Corp., 194 AD2d 772, 774). Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Tom, JJ.